Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 1 of 20           PageID #: 57




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff:
  Eve Nevada, LLC

                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   Eve Nevada, LLC,                          )   Case No.: 1:20-cv-435-DKW-WRP
                                             )   (Copyright)
                       Plaintiff,            )
       vs.                                   )   FIRST AMENDED COMPLAINT;
                                             )   EXHIBIT 1
   DOES 1-19                                 )
                                             )   (1) CONTRIBUTORY
                       Defendants.           )       COPYRIGHT
                                             )       INFRINGEMENT
                                             )   (2) DIRECT COPYRIGHT
                                             )       INFRINGEMENT
                                             )   (3) DMCA VIOLATIONS
                                             )

                            FIRST AMENDED COMPLAINT

            Plaintiff Eve Nevada, LLC (“Plaintiff”) files this First Amended Complaint

  against Defendants DOES 1-19 (“Defendants”) and alleges as follows:

                            I.      NATURE OF THE ACTION

            1.    This matter arises under the United States Copyright Act of 1976, as

  amended, 17 U.S.C. §§ 101, et seq. (the “Copyright Act”).

  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 2 of 20             PageID #: 58




            2.   The Plaintiff alleges that Defendants are liable for: (1) direct and

  contributory copyright infringement in violation of 17 U.S.C. §§ 106 and 501; and

  (2) violations under the Digital Millennium Copyright Act, 17 U.S.C. §§ 1202.

                          II.   JURISDICTION AND VENUE

            3.   This Court has subject matter jurisdiction over this action pursuant to

  17 U.S.C. §§ 101, et. seq., (the Copyright Act), 28 U.S.C. § 1331 (federal question)

  and 28 U.S.C. § 1338 (patents, copyrights, trademarks, and unfair competition).

            4.   Defendants either reside in, solicit, transact, or are doing business

  within this jurisdiction, and have committed unlawful and tortious acts both within

  and outside this jurisdiction with the full knowledge that their acts would cause

  injury in this jurisdiction. As such, Defendants have sufficient contacts with this

  judicial district to permit the Court’s exercise of personal jurisdiction over them.

            5.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) - (c)

  because: (a) all or a substantial part of the events or omissions giving rise to the

  claims occurred in this District; and, (b) the Defendants reside, and therefore can be

  found, in this State. Additionally, venue is proper in this District pursuant 28 U.S.C.

  § 1400(a) (venue for copyright cases), because the Defendants or Defendants’ agents

  resides or may be found in this District.

                                     III.     PARTIES

                                     A. The Plaintiff

                                               2
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 3 of 20              PageID #: 59




            6.    The Plaintiff Eve Nevada, LLC is a limited liability company

  registered under the laws of the State of Nevada, has principal offices in Los

  Angeles, California and is an affiliate of Voltage Pictures, a production company

  with a notable catalog of major award-winning motion pictures.

            7.    Plaintiff is the owner of the 2020 action motion picture Ava (“Work”)

  featuring Jessica Chastain, Colin Farrell, John Malkovich and Common. The Work

  tells the story a deadly assassin, traveling the globe specializing in high profile hits

  who is forced to fight for her own survival when a job goes wrong.

                                       B. The Defendants

            8.    The Defendants are members of a group of BitTorrent users or peers

  whose computers are collectively interconnected for the sharing of a particular

  unique file, otherwise known as a “swarm”. The particular file a BitTorrent swarm

  is associated with has a unique “hash” number, which in this case for Ava is: SHA1:

  SHA1: D1B9C2C7649EF7607265F93A56E866A06CC648E4. The file name is

  “Ava (2020) [1080p] [WEBRip] [5.1] [YTS.MX]”. Exhibit “1”.

            9.    Upon information and believe, each of the Defendants received from

  Plaintiff’s agent at least a first notice styled per 17 U.S.C. 512(a) of the Digital

  Millennium Copyright Act (“DMCA notice”) requesting the individual to stop

  infringement of the Work or other Works via BitTorrent protocol.

            10.   The Internet Service Provider (“ISP”) provides the Internet service for

                                              3
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 4 of 20             PageID #: 60




  Defendants. Plaintiff intends to subpoena the ISP in order to learn the subscriber

  identities of Defendants.        Further discovery may be necessary in some

  circumstances in order to be certain of the identity of the proper Defendant. Plaintiff

  believes that information obtained in discovery will lead to the identification of each

  Defendants’ true names and permit the Plaintiff to amend this Complaint to state

  the same. Plaintiff further believes that the information obtained in discovery may

  lead to the identification of additional infringing parties to be added to this

  Complaint as Defendants. Plaintiff will amend this First Amended Complaint to

  include the proper names and capacities once determined. Plaintiff is informed and

  believes, and based thereon allege, that each of the fictitiously named Defendants

  participated in and are responsible for the acts described in this First Amended

  Complaint and damages resulting therefrom.

            11.   Upon information and belief and as explained more fully below, each

  of the Defendants used a website referred to as YTS (“YTS website”) to obtain as

  torrent file for infringing the Work.

                                     IV.   JOINDER

            12.   Pursuant to Fed. R. Civ. P. 20(a)(1), each of the Defendants was

  properly joined because, as set forth in more detail below, the Plaintiff asserts that

  the infringements of its Work complained of herein by each of the Defendants was

  accomplished by the Defendants using the same YTS website; and there are
                                             4
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 5 of 20               PageID #: 61




  common questions of law and fact.

            13.   Moreover, the infringements of the Work complained of herein by each

  of the Defendants was part of a series of transactions over the course of a relatively

  short period of time, involving the exact same piece of the Work, and, upon

  information and belief, was accomplished by the Defendants acting in concert with

  each other.

                            V.     FACTUAL BACKGROUND
            A. The Plaintiff Own the Copyrights to the Work Infringed by Defendants

            14.   The Plaintiff is the owner of the copyright registrations for the

  screenplay (PAu003943693) and the motion picture (PA0002235557) in the Work.

  This action is brought pursuant to 17 U.S.C. § 411.

            15.   The Work is a motion picture currently offered for sale in commerce.

            16.   Defendants had notice of Plaintiff’s rights through at least the credits

  indicated in the content of the motion pictures which bore proper copyright notices.

            17.   Defendants also had notice of Plaintiff’s rights through general

  publication and advertising associated with the motion picture, which bore a proper

  copyright notice.

            B. Defendants Used the YTS Website to Download Torrent Files for

            Copying Plaintiff’s Work.

            18.   Upon information and belief, each of the Defendants registered for an

                                               5
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 6 of 20            PageID #: 62




  account on the YTS website using an email address or installed a BitTorrent Client

  application on their device that retrieved torrent files from the YTS website.

            19.   The YTS website is currently accessible at YTS.MX and was

  previously accessible at YTS.AM, YTS.AG and YTS.LT.

            20.   The YTS website provides torrent files, many including the name

  “YTS” in their file names, that can be used by a BitTorrent protocol client

  application to download copyright protected content, including Plaintiff’s Work.

            21.   As shown by the screenshots below, the YTS website is known for

  distributing torrent files of copyright protected motion pictures.




                                            6
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 7 of 20            PageID #: 63




            22.   Upon information and belief, Defendants used the YTS website to

  download a torrent file associated with Plaintiff’s motion picture.

            23.   The YTS website displays, “WARNING! Download only with

  VPN…” and further information warning users that their IP address is being tracked

  by the ISP and encouraging them to protect themselves from expensive lawsuits by

  purchasing service from a VPN on its homepage. Upon information and belief, this

  warning has appeared on the YTS website since 2018.




            C. Defendants Used BitTorrent To Infringe the Plaintiff’s Copyrights.

            24.   BitTorrent is one of the most common peer-to-peer file sharing

  protocols (in other words, set of computer rules) used for distributing large amounts

                                             7
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 8 of 20               PageID #: 64




  of data.

            25.   The BitTorrent protocol’s popularity stems from its ability to distribute

  a large file without creating a heavy load on the source computer and network. In

  short, to reduce the load on the source computer, rather than downloading a file

  from a single source computer (one computer directly connected to another), the

  BitTorrent protocol allows users to join a "swarm" of host computers to download

  and upload from each other simultaneously (one computer connected to numerous

  computers).

            1. Defendants installed a BitTorrent Client onto his or her Computer.

            26.   A BitTorrent Client is a software program that implements the

  BitTorrent Protocol. There are numerous such software programs which can be

  directly downloaded from the Internet.

            27.   Once installed on a computer, the BitTorrent Client serves as the user’s

  interface during the process of uploading and downloading data using the BitTorrent

  protocol.

            28.   Each of the Defendants installed a BitTorrent Client onto his or her

  computer.

            2. The Initial Seed, Torrent, Hash and Tracker

            29.   A BitTorrent user that wants to upload a new file, known as an “initial


                                               8
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 9 of 20               PageID #: 65




  seeder,” starts by creating a “torrent” descriptor file using, for example, the Client

  he or she installed onto his or her computer.

            30.   The Client takes the target computer file, the “initial seed,” here the

  copyrighted Work, and divides it into identically sized groups of bits known as

  “pieces.”

            31.   The Client then gives each one of the computer file’s pieces, in this

  case, pieces of the copyrighted Work, a random and unique alphanumeric identifier

  known as a “hash” and records these hash identifiers in the torrent file.

            32.   When another peer later receives a particular piece, the hash identifier

  for that piece is compared to the hash identifier recorded in the torrent file for that

  piece to test that the piece is error-free. In this way, the hash identifier works like

  an electronic fingerprint to identify the source and origin of the piece and that the

  piece is authentic and uncorrupted.

            33.   Torrent files also have an "announce" section, which specifies the URL

  (Uniform Resource Locator) of a “tracker,” and an "info" section, containing

  (suggested) names for the files, their lengths, the piece length used, and the hash

  identifier for each piece, all of which are used by Clients on peer computers to verify

  the integrity of the data they receive.

            34.   The “tracker” is a computer or set of computers that a torrent file

  specifies and to which the torrent file provides peers with the URL address(es).

                                               9
  20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 10 of 20                PageID #: 66




             35.   The tracker computer or computers direct a peer user’s computer to

   other peer user’s computers that have particular pieces of the file, here the

   copyrighted Work, on them and facilitates the exchange of data among the

   computers.

             36.   Depending on the BitTorrent Client, a tracker can either be a dedicated

   computer (centralized tracking) or each peer can act as a tracker (decentralized

   tracking.)

             3. Torrent Sites

             37.   “Torrent sites” are websites that index torrent files that are currently

   being made available for copying and distribution by people using the BitTorrent

   protocol. There are numerous torrent websites including the website YTS.

             38.   Defendants went to torrent sites including the website YTS to upload

   and download Plaintiff’s copyrighted Works.

             4. The Peer Identification

             39.   The BitTorrent Client will assign an identification referred to as a Peer

   ID to the computer so that it can share content (here the copyrighted Work) with

   other peers.

             40.   Upon information and belief, each Defendant was assigned a Peer ID

   by their BitTorrent client.

             5. Uploading and Downloading a Work Through a BitTorrent Swarm

                                                10
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 11 of 20              PageID #: 67




             41.   Once the initial seeder has created a torrent and uploaded it onto one

   or more torrent sites, then other peers begin to download and upload the computer

   file to which the torrent is linked (here the copyrighted Work) using the BitTorrent

   protocol and BitTorrent Client that the peers installed on their computers.

             42.   The BitTorrent protocol causes the initial seeder’s computer to send

   different pieces of the computer file, here the copyrighted Work, to the peers

   seeking to download the computer file.

             43.   Once a peer receives a piece of the computer file, here a piece of the

   copyrighted Work, it starts transmitting that piece to the other peers.

             44.   In this way, all of the peers and seeders are working together in what

   is called a “swarm.”

             45.   Here, Defendants participated in a swarm and directly interacted and

   communicated with other members of that swarm through digital handshakes, the

   passing along of computer instructions, uploading and downloading, and by other

   types of transmissions.

             46.   In this way, and by way of example only, one initial seeder can create

   a torrent that breaks a movie up into hundreds or thousands of pieces saved in the

   form of a computer file, like the Work here, upload the torrent onto a torrent site,

   and deliver a different piece of the copyrighted Work to each of the peers. The

   recipient peers then automatically begin delivering the piece they just received to

                                              11
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 12 of 20           PageID #: 68




   the other peers in the same swarm.

             47.   Once a peer has downloaded the full file, the BitTorrent Client

   reassembles the pieces and the peer is able to view the movie. Also, once a peer has

   downloaded the full file, that peer becomes known as “an additional seed,” because

   it continues to distribute the torrent file, here the copyrighted Work.

             6. The Plaintiff’s Computer Investigator Identified Defendants’ IP

             Addresses as Participants in a Swarm That Was Distributing Plaintiff’s

             Copyrighted Work.

             48.   The Plaintiff retained Maverickeye UG (“MEU”) to identify the IP

   addresses that are being used by those people that are using the BitTorrent protocol

   and the Internet to reproduce, distribute, display or perform the Plaintiff’s

   copyrighted Work.

             49.   MEU used forensic software to enable the scanning of peer-to-peer

   networks for the presence of infringing transactions.

             50.   MEU extracted the resulting data emanating from the investigation,

   reviewed the evidence logs, and isolated the transactions and the IP addresses

   associated therewith for the files identified by the SHA-1 hash value of the Unique

   Hash Number.

             51.   The IP addresses, Unique Hash Numbers, and hit dates contained in

   Exhibit 1 accurately reflect what is contained in the evidence logs.

                                             12
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 13 of 20                 PageID #: 69




             52.   The logged information in Exhibit 1 show that Defendants copied

   pieces of the Plaintiff’s copyrighted Works identified by the Unique Hash Number.

             53.   The Defendants’ computers used the identified IP addresses in Exhibit

   1 to connect to the investigative server from a computer in this District in order to

   transmit a full copy, or a portion thereof, of a digital media file identified by the

   Unique Hash Number.

             54.   MEU’s agent analyzed each BitTorrent “piece” distributed by the IP

   addresses listed on Exhibit 1 and verified that re-assemblage of the pieces using a

   BitTorrent Client results in a fully playable digital motion picture of the Work.

             55.   MEU’s agent viewed the Works side-by-side with the digital media

   file that correlates to the Unique Hash Number and determined that they were

   identical, strikingly similar or substantially similar.

             D. Defendants Knew the Copyright Management Information Included in

             the Files They Distributed had been Removed or Altered Without the

             Authority of Plaintiff

             56.   A legitimate file copy of the Work includes copyright management

   information (“CMI”) indicating the title.

             57.   The initial seeder of the infringing file copies of Plaintiff’s Work added

   the word “YTS” to the file titles to “brand” the quality of piracy files he or she

   released and attract further traffic to the YTS website.

                                                13
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 14 of 20             PageID #: 70




             58.   The word YTS is not included in the file title of legitimate copies or

   streams of the Plaintiff’s Work. The initial seeder of the Work altered the title to

   falsely include the word “YTS” as CMI.

             59.   The file copies Defendants distributed to other peers in the Swarm

   included this altered CMI in the file title.

             60.   Defendants knew that the YTS website from which they obtained their

   torrent files was distributing illegal copies of the Works.

             61.   Defendants knew that YTS was not the author of Plaintiff’s Work.

             62.   Defendants knew that YTS was not a licensed distributor of Plaintiff’s

   Works. Indeed, the YTS website includes a warning to this effect.

             63.   Defendants knew that the CMI that included YTS in the file names was

   false.

             64.   Defendants knew that the file copies of the Work that they distributed

   to other peers in the Swarm included the altered CMI without the authority of

   Plaintiff.

             65.   Defendants knew that the CMI in the title they distributed to other

   peers in the Swarm included the altered CMI without the authority of Plaintiff.

             66.   Defendants knew that the false or altered CMI in the titles would

   induce, enable, facility or conceal infringements of the Work when they distributed

   the false CMI, altered CMI, or Works including the false or altered CMI.

                                              14
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 15 of 20               PageID #: 71




             67.   Namely, Defendants knew that other recipients would see the file titles

   and use the altered CMI to go to the website such as YTS from where the torrent

   files originated to obtain unlicensed copies of the Work.

             68.   By providing the website title YTS in the altered CMI to others,

   Defendants induced, enabled and facilitated further infringements of the Work.


                              VI. FIRST CLAIM FOR RELIEF
                              (Direct Copyright Infringement)

             69.   Plaintiff re-alleges and incorporates by reference the allegations

   contained in each of the foregoing paragraphs.

             70.   Plaintiff is the registered copyright owner of the Work which contains

   an original work of authorship.

             71.   Defendants copied the constituent elements of the Works.

             72.   Defendants also publicly performed and displayed the copyright

   protected Work.

             73.   By participating in the BitTorrent swarms with others, Defendants

   distributed at least a piece of the copyright protected Work to others.

             74.   Plaintiff did not authorize, permit, or provide consent to Defendants to

   copy, reproduce, distribute, publicly perform, or display the Work.

             75.   As a result of the foregoing, Defendants violated the Plaintiff’s

   exclusive rights to reproduce the Work in copies, in violation of 17 U.S.C. §§ 106(1)

                                               15
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 16 of 20             PageID #: 72




   and 501.

             76.    As a result of the foregoing, Defendants violated the Plaintiff’s

   exclusive rights to distribute copies of the Work in copies, in violation of 17 U.S.C.

   §§ 106(3) and 501.

             77.    As a result of the foregoing, Defendants violated the Plaintiff’s

   exclusive rights to perform the Work publicly, in violation of 17 U.S.C. §§ 106(4)

   and 501.

             78.    Defendants’ infringements were committed “willfully” within the

   meaning of 17 U.S.C. § 504(c)(2).

             79.    The Plaintiff has suffered damages that were proximately caused by

   each of the Defendants’ copyright infringements including, but not limited to lost

   sales, price erosion, and a diminution of the value of its copyrights.

                                VIII. SECOND CLAIM FOR RELIEF
                   (Contributory Copyright Infringement based upon participation in
                                        the BitTorrent Swarm)

             80.    Plaintiff re-alleges and incorporates by reference the allegations

   contained in each of the foregoing paragraphs.

             81.    By participating in the BitTorrent swarms with others, Defendants

   induced, caused or materially contributed to the infringing conduct of others.

             82.    Plaintiff did not authorize, permit, or provide consent to the

   Defendants inducing, causing, or materially contributing to the infringing conduct

                                              16
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 17 of 20            PageID #: 73




   of others.

             83.   Defendants knew or should have known that the other BitTorrent users

   in a swarm with them were directly infringing the Plaintiff’s copyrighted Work by

   copying constituent elements of the registered Work that are original. Indeed,

   Defendants directly participated in and therefore materially contributed to others’

   infringing activities.

             84.   The Defendants’ infringements were committed “willfully” within the

   meaning of 17 U.S.C. § 504(c)(2).

             85.   By engaging in the contributory infringement alleged in this First

   Amended Complaint, the Defendants deprived not only the producers of the Work

   from income that could have been derived when the respective film was offered for

   sale or rental, but also all persons involved in the production and marketing of this

   film, numerous owners of licensed distribution outlets in Hawaii and their

   employees, and, ultimately, the local economy. The Defendants’ misconduct

   therefore offends public policy.

                               VIII. THIRD CLAIM FOR RELIEF

                          (Digital Millennium Copyright Act Violations)

             86.   Plaintiff re-alleges and incorporates by reference the allegations

   contained in each of the foregoing paragraphs.



                                              17
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 18 of 20               PageID #: 74




             87.   Defendants knowingly and with the intent to induce, enable, facilitate,

   or conceal infringement of the copyright protected Work distributed copyright

   management information (“CMI”) that falsely included the wording “YTS” in

   violation of 17 U.S.C. § 1202(a)(2).

             88.   Defendants, without the authority of Plaintiff, or the law, distributed,

   removed or altered CMI knowing that the CMI had been removed or altered to

   include the wording “YTS” without the authority of Plaintiff and knowing, or having

   reasonable grounds to know, that it will induce, enable, facilitate, or conceal

   infringement of copyright protected Work in violation of 17 U.S.C. § 1202(b)(2).

             89.   Defendants, without the authority of Plaintiff, or the law, distributed

   Plaintiff’s Copyright protected Work knowing that the CMI had been removed or

   altered to include the wording “YTS”, and knowing, or having reasonable grounds

   to know, that it will induce, enable, facilitate, or conceal infringement of the

   copyright protected Works in violation of 17 U.S.C. § 1202(b)(3).

             90.   Particularly, the Defendants knew that the CMI in the file names of the

   pieces had been altered to include the wording “YTS”.

             91.   Particularly, the Defendants distributed the file names that included

   CMI that had been altered to include the wording “YTS”.

             92.   Defendants knew that the wording “YTS” originated from the notorious

   movie piracy website for which each had registered accounts and/or actively used.

                                               18
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 19 of 20                 PageID #: 75




             93.   Defendants’ acts constitute violations under the Digital Millennium

   Copyright Act, 17 U.S.C. § 1202.

             94.   Plaintiff is entitled to an injunction to prevent Defendants from

   engaging in further violations of 17 U.S.C. § 1202.

             95.   Plaintiff is entitled to recover from Defendants the actual damages

   suffered by Plaintiff and any profits Defendants have obtained as a result of their

   wrongful acts that are not taken into account in computing the actual damages.

   Plaintiff is currently unable to ascertain the full extent of the profits Defendants have

   realized by their violations of 17 U.S.C. § 1202.

             96.   Plaintiff is entitled to elect to recover from Defendants statutory

   damages for their violations of 17 U.S.C. § 1202.

             97.   Plaintiff is further entitled to costs and reasonable attorneys’ fees.


                                   PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff respectfully requests that this Court:

             (A) enter preliminary and permanent injunctions enjoining Defendants from

   continuing to directly infringe and contribute to infringement of the Plaintiff’s

   copyrighted Work;

             (B) enter an order pursuant to 17 U.S.C. §512(j) and/or 28 U.S.C §1651(a)

   that any service provider providing service for Defendants which he or she used to

   infringe Plaintiff’s Work immediately cease said service;
                                                19
   20-032A
Case 1:20-cv-00435-DKW-WRP Document 11 Filed 10/20/20 Page 20 of 20                  PageID #: 76




             (C) award the Plaintiff actual damages and Defendants’ profits in such amount

   as may be found; alternatively, at Plaintiff’s election, for maximum statutory

   damages of $150,000 for infringing the copyright in the screenplay and $150,000

   for infringing the copyright in the motion picture pursuant to 17 U.S.C. § 504(a)

   and § 504(c);

             (D) award the Plaintiff its actual damages from the DMCA violations and

   Defendants’ profits in such amount as may be found; or, in the alternative, at

   Plaintiff’s election, for maximum statutory damages of $25,000 pursuant to 17

   U.S.C. § 1203(c) for violations of 17 U.S.C. § 1202;

             (E) award the Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

   U.S.C. § 505; and

             (F) grant the Plaintiff any and all other and further relief that this Court deems

   just and proper.

             The Plaintiff hereby demands a trial by jury on all issues properly triable by

   jury.

             DATED: Kailua-Kona, Hawaii, October 20, 2020.


                                        CULPEPPER IP, LLLC


                                        /s/ Kerry S. Culpepper
                                        Kerry S. Culpepper
                                        Attorney for Plaintiff

                                                 20
   20-032A
